                                                                    REGENED
                    UNITED  STATES DISTRICT COURT                                u 2020
                    "^..                                                   Nov
                         NTSTRICT OF MINNESOTA
                                                                                              :'""!#
                                                                 'hT$$,H-%3'Sl,fiIffi
3M COMPANY,

                                                 CASE NO.




                               oRDER, AN 6n''*RESTRAINING
PLAINTIFF3MCoMPANY,SMEMORANDUMINSUPPORToFITSMoTIoN
                 nBsrn^,liilic
 FoR I r'nmoiltv       TXPNNTTED DISCOVERY
                     ASSETS, AND

                                   rI\TRODUcTroN

      AstheCoVlD.lgpublichealthemergencyentersitstenthmonth,demandfor

trustworthypersonalprotectiveequipment(.PPE,,)remainsextraordinarilyhigh.Thisis
                                                                   ..masks,'), of which 3M's
                                        (often colloquially called
                               products
especially true for respirator
                                                                             standard" in the
                      perhaps   the best-known  and considered the "gord
 N95 respirators are

industry. See, e'9,''
                                                         .      As an       industry-leading

                                                                   of its products            rise
                   ppE,  3M   has seen the demand and necessity
 manufacturer of
                                                                       focus on its N95
                          of the covlD-l9  pandemic, with a particular
 considerably in the face
                                             potential for transmission
                                                                        of airborne biological
                                  reduce the
 respirators, which significantly
                                                          to meet tttt
 particles. 3M has drasticallv ramped up its production               """i'i:T:Tffi
                                                                          se[rurtnu
                                                                          NOtl   1?    2020

                                                                       g.9.otsrilcT   qouRT   MN
3M has not increased its U.S. prices for disposable N95 respirators as a result of the

pandemic, despite increased demand and diminishing global supply.

        Defendants are anonymous online sellers who seek to exploit the current   CbVD-tq
pandemic by offering counterfeit 3M N95 respirator products online, typically at inflated

prices. Seeking to exploit and capitalize onthis increased demand and scarcity, Defendants

have been engaging       in   schemes   to sell counterfeit 3M N95 respirators to the public,

including through online e-commerce marketplaces like eBay. Defendants' counterfeiting

activities are    a prime example        opportunistic pandemic profiteering: exploiting    a

public-health emergency for personal gain, atthe public's expense.

        Knowing that effective respirators are key to permitting healthcare professionals,

first responders, and others to do their jobs while minimizing the potential for transmission

of the novel coronavirus, Defendants and other counterfeiters misuse 3M's reputation,

goodwill, and famous trademarks to deceive consumers and sell fake products. This

misconduct poses a serious and imminent threat to the health and safety of the consumers

who believe they are buying and using genuine 3M N95 respirators that meet the N95

standard, when in fact the origin, quality, and efficacy of Defendants' counterfeit products

are completely unknown. To make matters even worse, Defendants often sell their bogus

products at inflated prices, meaning that duped consumers are made to pay more for fake

product than they would for the genuine article from an authorized source. And Defendants

are doing so while hiding behind the near-complete anonymity that online stores and auction

sites afford private sellers.

       In addition to this significant public health risk, Defendants' actions are further


                                               -2-
h


    damaging 3M and its brand, which the public has come to rely on for high quality and

    effective PPE. Consumers purchasing 3M-branded products should be able to do so with

    the confidence that those products are of the quality and effectiveness that the public has

    come to expect and trust from 3M.

           Defendants' misconduct needs to stop immediately. 3M respectfully requests that

    this Court enter a temporary restraining order to stop the incalculable harm to the general

    public and to 3M that Defendants are actively causing through sale of counterfeit 3M goods.

    3M also requests that the Court enter an order directing eBay to provide discovery to permit

    the identification of Defendants and the payment methods involved so that they can no

    ,longer carry out their misdeeds under the cloak of anonymity and be held accountable for

    their actions. To that end, 3M seeks entry of temporary orders to restrict and freeze the

    assets in Defendants' payment accounts associated     with their eBay seller accounts pending

    the outcome of this litigation.

                                      STATEMENT OF FACTS

    I.   COVID-l9 and the Global Pandemic

           Use of effective respiratory protection has emerged as a key tool in combatting the

    propagation of the highly contagious COVID-l9 virus. Because the virus is believed to pass

    from person-to-person via respiratory droplets, current health and safety guidelines

    recommend that healthcare professionals and first responders wear respiratory protection,

    like 3M's N95 respirators, when interacting with infected or potentially infected patients.

    Such use is intended to minimize the risk        of exposure to the virus, as authentic   N95

    respirators reduce exposure to airborne biological particles and liquid contamination when



                                                 a
                                               -J-
appropriately selected, fitted, and worn over the nose and mouth. [Stobbie Decl tf 5.]. The

3M-branded N95 respirators are one of three respirator levels that meet the National

Institute of Occupational Safely and Health standards for minimum filhation efficiency

levels as prescribed by regulation 42 C.F.R. Part 84.   [^See   Stobbie Decl fl 6.].

II.   The Parties and Their Products

         a. 3M, the 3M Brand,   and the Famous 3M Trademarks

        For decades, 3M has been an industry-leading provider of scientific, technical, and

marketing innovations across the globe. 3M's current portfolio includes more than 60,000

good and services, ranging from household and school supplies,                 to industrial and
manufacturing materials, to medical supplies and equipment. [Gannon Decl. fl 5]. While

3M offers its goods and services under numerous well-known brands and marks, its most

famous and widely recognized brand is its eponymous "3M" brand. fld.l.Tlte 3M brand is

associated with countless goods and services, including most notably for purposes of this

litigation, medical devices, supplies, and PPE, including,            for   example, respirators;

stethoscopes; medical tapes; surgical gowns, blankets, and tape; bandages and other wound-

care products; and many others. [Gannon Decl. ']f6]. As a result, 3M products are highly

visible and well recognized in hospitals and other healthcare facilities where patients,

healthcare providers, and procurement officers value and rely upon the high quality and

integrity associated with the 3M brand. [d.].

        Over the past century, 3M has invested hundreds of millions of dollars advertising

and promoting its 3M-branded products-including its N95 respirators-to consumers all

over the world under the standard character mark ("3M") and the 3M logo shown below



                                           -4-
(together, the "3M Marks"):




fGannon Decl.        fl10]. In that time,   products offered under the 3M Marks have enjoyed

enonnous commercial success, with billions of dollars in sales in20l9 alone, and have been

the subject of widespread, unsolicited media coverage and critical acclaim. [Gannon Decl.

flfle   -   10.1


            As the result of 3M's marketing and promotion of its 3M Marks, and the critical and

commercial success         of products and      services bearing the mark,     lM   has developed

substantial goodwill in the 3M Marks. Consumers associate the 3M Marks uniquely with

3M and recognize them as identifuing 3M            as the exclusive source   of goods and services

offered under the 3M Marks. The 3M            Mlks   have also become famous among consumers

in Minnesota and throughout the United States. [Gannon Decl. tfl8]

            In addition to the strong common-law trademark rights that 3M has de'ireloped in the

3M Marks, 3M has also obtained numerous federal trademark registrations for the 3M

Marks, including but not limited to U.S. Trademark Reg. No. 3,398,329, which covers the

standard-character 3M mark in Int. Classes 9 and 10 for, inter alia, respirators (the       "'329

Registration"); (ii) U.S. TrademarkReg. No.2,692,036, which covers the 3M logo for, inter

alia,   a"full line of surgical   masks, face shields, and respiratory masks for medical purposes"

(the "'036 Registration"); and (iii) u.S. Trademark Reg. No. 2,793,534,which covers the

3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators (the "'534

Registration"). fGannon Decl. flfl 11-17]. Additionally, each of the listed registrations is



                                                  -5-
"incontestable" pursuant to 15 U.S.C. $ 1065, meaning that the registrations themselves
                     t


constitute conclusive evidence of (i) 3M's ownership of the 3M Marks; (ii) the validity          of
the 3M Marks; (iii) the validity of the registration of the 3M Marks; and (iv) 3M's exclusive

right to use the 3M Marks throughout the United States for, inter alia,respkators.

        b. 3M Personal     Protective Equipment During the Pandemic

        3M has been committed to getting personal protective equipment, including 3M-

branded N95 respirators, to medical professionals and first responders around the world as

they place their health and safety on the line to confront the COVID-19 pandemic. fstobbie

Decl.   fl8].   Authentic, effective N95 respirators are critical        in this fight: 3M's   N95

respirators can help prevent virus-carrlring particles from reachiirg the wearer when

appropriately selected, fitted, and worn over the mouth and nose. [Stobbie Decl. fl5.].

         As the pandemic continues unabated, demand for N95 respirators has exploded.

3M has worked tirelessly to produce and supply healthcare workers and first responders

with millions of 3M-branded N95 respirators. fStobbie Decl.     ']Jfl   7-8.1 Beginning in January

2020,3M began increasing its production of 3M-branded respirators, doubling its global

output to a rate of 1.1 billion per year, or 100 million per month. fstobbie Decl. tf8]. 3M has

also been investing      in the capital and resources to   enable       it to double its respirator
production capacity once again, to two billion globally before the end of 2020. [Stobbie

Decl. !f8]. In the U.S., significant quantities of 3M's respirators have gone to healthcare and

public health users, with additional respirators deployed to other critical industries such      as

energy, food and pharmaceuticals. [Stobbie Decl. 1T9.] In addition to ramping up production

of its 3M-branded respirators to meet increasing demand, 3M has not increased its U.S.



                                             -6-
prices for disposable N95 respirators as a result of the pandemic, so that the public can

obtain this critically necessary equipment at non-inflated prices. fStobbie Decl. fll0.]

       Unfortunately, with the increase in demand and the shortterm strain on supply, a

number of wrongdoers have sought to exploit the current public health emergency and prey

on vulnerable parties through a varibty of scams and schemes involving 3M N95 respirators

and other 3M PPE products. These schemes include practices such as price gouging, fake

offers, counterfeiting, and other unfair and deceptive practices, ail of which undermine the

public's confidence in the marketplace and constitute an ongoing threat to public health and

safety. fStobbie Decl. fll1.]

       3M has been committed to confronting these unscrupulous parties head on and

combating these activities. 3M has worked closely with law enforcement all over the world,

including the U.S. Department of Justice, state Attorneys General, the FBI, and local

authorities to stop and prevent price-gouging, counterfeiting, and other unlawful activity.

fStobbie Decl.   J[fl   12-14.]

       Among its public-facing efforts to combat unfair practices, 3M has created    a   website

(see www.3m.com/covidfraud) and a      "3M COVID-l9 Fraud Hotline" for the pubtic to use

to get information and report potential cases of fraud, price gouging, and counterfeit

activities. 3M has received reports     of   fraudulent and counterfeit sales, including by

Defendants, through its COVID-19 Fraud Hotline. [Stobbie Decl. J[fl12-14.] Moreover, 3M

publishes information on its website about its anti-price-gouging and counterfeiting efforts,

including disclosure of 3M's listprices for its N95 respirators so that customers can identifii

and avoid inflated prices, and the web address and phone numbers that can be used to
identifu 3M authorized dishibutors and dealers in the United States and Canada. fstobbie

Decl. tfl2.l

       Further, 3M has filed more than twenty lawsuits in courts-including this    action-
in its fight against fraud, price gouging, and counterfeiting. fStobbie Decl. u13.] 3M has

secured numerous temporary restraining orders and preliminary injunction orders from

courts' across the country that put a stop   to other defendants' unlawful and unethical

profiteering from the pandemic. fstobbie Decl. J[13.]

       c.   Defendants' Sale of Counterfeit 3M Goods on eBay

       Recently, 3M learned of Defendants' online sales of counterfeit 3M products. From

3M's review of the relevant product listings, review of product photographs supplied by

customers who have purchased products from Defendants, and review             of   products

purchased from Defendants directly     by or on behalf of 3M, 3M has determined that

Defendants are offering counterfeit goods bearing the 3M Marks. fGannon Decl.   ,tfJ[
                                                                                        20-2I.]

True and correct copies of screenshots showing Defendants' counterfeit product offerings

are attached as Exhibit 8 to the Complaint (submitted under seal) and with this

Memorandum. fGannon Decl. 1tjt20-21.]Both the product listings and the counterfeit 3M

products offered by Defendants often contain similar inegularities and indicia of being

counterfeit, suggesting coordination among Defendants, or at a minimum a common source

of counterfeit goods. [Gannon Decl.]22.1

      Defendants, like many sellers of counterfeit goods on interactive websitesi rely on

the supposed anonymity afforded by the Internet to escape detection and liability.

Unfortunately, Defendants and similar counterfeiters circumvent the efforts of interactive



                                           -8-
websites to vet sellers and confirm their identities, employing numerous strategies to hide

their true identities, trade under multiple aliases and handles, in an effort to keep ill-gotten

gains beyond the reach of their victims.

        3M has not provided any authorization or license to Defendants to use the 3M Marks

in connection with their advertisement, marketing, sale, dishibution and/or shipment of 3M

products, much less counterfeit 3M products. fGannon Decl. 1123.] Based on the ability to

purchase and ship counterfeitproducts into this Districtusing Defendants' eBay sellerpages,

Defendants are believed to be intentionally, knowingly and willfully using the 3M Marks

in   connection   with advertisement, marketing, sale, distribution and/or shipment of
counterfeit 3M products into the United States and Minnesota by means of interactive

Internet websites. fGannon Decl. !f 25.]

       Online counterfeiters employ several tactics to evade enforcement efforts, such as

registering new usernames or aliases upon receiving notification of claimed infringement

or the filing of a lawsuit, as well as shipping small quantities of counterfeit product directly

by mail, hoping to evade detection. [Gannon Decl. tf 26.] From a review of similar

enforcement actions brought      by other prominent mark owners, it is           apparent that

counterfeiters like the Defendants in this action also routinely use multiple payment and

merchant accounts (e.g., through Aliexpress, Alipay, eBay, PayPal and others) to obfuscate

payment streams and make tracing payment more difficult. Defendants may also maintain

foreign bank accounts and use them to move payments beyond the jurisdiction of U.S. courts,

further frustrating efforts to achieve adequate relief from Defendants.




                                             -9 -
                                   LEGAL STAI\DARI)

         The standards for a temporary restraining order and preliminary injunction are the

same. See Life Time Fitness, Inc. v. DeCelles, 854 F. Supp. 2d690,694-95 (D. Minn. 2012).

UnderRule 65 oftheFederal Rules of Civil Procedure, suchpreliminaryrelief is appropriate

when the movant establishes:'(1) a likelihood of success on the merits; (2) irreparable harm

in the absence of the requested relief; (3) the balance of the hardship tipping in its favor;

and (a) that its request is in the public interest. Buffalo Wild Wings Int'\, Inc. v. Grand

Canyon Equity Partners, LLC, 829 F. Supp. 2d 836,841 (D. Minn.              20ll) (citing   Watkins

Inc. v. Lewis,346 F.3d 84I,844 (8th Cir.2003)). Analyzing these four factors involves

considering "whether the balance     of equities so favors the movant" such that "justice

requires" preliminary relief. Dataphase Sys., Inc. v. C   L   Sys.,   Inc., 640 F.2d 109, 113 (sth

Cir. 1981).

                                       ARGT]MENT

        The Court should enter a temporary restraining order to stop Defendants from using

3M's famous marks to sell counterfeit goods to the public. There can be no doubt that 3M

will   succeed on the merits of its claims given the brazen misuse of 3M's trademarks by

Defendants to sell their fake goods. Additionally, the harm to the public, as well as to 3M's

goodwill and reputation, is urgent and ongoing, and it is irreparable absent immediate relief,

especially during this critical time in a global.pandemic where the failure or inefficacy       of
one of the counterfeit 3M N95 respirators offered by Defendants could mistakenly be

imputed to 3M, and could put the user of such a counterfeit product at immediate risk           of
COVID-l9 exposure. The balance of hardships indisputably weighs in 3M's favor, as


                                            -10-
Defendants suffer no legitimate hardship from being prevented from continuing to

perpetrate their illegal schemes through the sale of counterfeit 3M products. And finally,

the public interest is certainly served by stopping Defendants' counterfeiting operations, not

only to prevent confusion and deception as to source or affiliation caused by the

unauthorized use       of 3M's trademarks, but also to protect the public from Defendants'

products themselves, which are of unknown origin, quality, and efficacy.

       Additionally, because Defendants currently enjoy the relative anonymity offered by

selling via eBay.com, this Court should enter an order directing eBay to restrain any assets

in any payment accounts associated with Defendants' seller accounts to prevent them from

dissipating such assets or hiding them beyond the reach of any potential order for recovery

while this litigation remains pending. An order for expedited discovery is also warranted

to allow 3M to ascertain the Defendants' true identities and prevent furtherharm that might

be caused by Defendants' continued anonymity. This early relief      will help to ensure that

the temporary restraining order and any other relief that is granted in this proceeding is

given meaningful effect.

       3M Meets and Exceeds the Standard for a Temporary Restraining Order

       A. 3M Will Likely      Succeed on the Merits

       To obtain   a   temporary restraining order and preliminary injunction, 3M "need only

show a reasonable probability of success, that is, a fair chance of prevailing" on one of its

claims. Paisley Park Enters., fnc. v. Boxill,253 F. Supp. 3d 1037,1043 (D. Minn. 20t7)

(quoting Kroupa v. Nielsen,731 F.3d 813, 818 (8th Cir. 2013)); see also PCTI/ Gold, Inc.

v. SpeedNet, LLC,508 F.3d 1137,1143 (8th Clr.2007).



                                             - 1l -
                      1. 3M Can Show Trademark Counterfeiting          and Infringement.

             Here, 3M can plainly demonstrate it will prevail on the merits of its counterfeiting

    and trademark infringement claims. The Lanham Act creates        civil liability for persons who,

    without a registrant's consent, "use in colnmerce any reproduction, counterfeit, copy, or

    colorable imitation of a registered mark     in   connection with the sale, offering for sale,

    distribution, or advertising of any goods or services on or in connection with which such

    use is likely to cause confusion, or to cause mistake, or to deceive." See DaimlerChrysler

    AG v. Bloom,315 F.3d 932,936 (8th Cir.2003). A counterfeit mark is a "spurious mark

    which is identical with, or substantially indistinguishable from, aregistered mark." 15 U.S.C.

    S 1127. See also 15 U.S.C. $ 1116(dX1XB).

             In   addition,   to prevail on its claims for   trademark infringement and unfair

    competition, 3M must show that Defendants are using the famous 3M Marks in a manner

    that is likely to create consumer confusion. See, e.g., Roedererv. J. Garcia Carrion, 5.A.,

    732F. Supp. 2d836,863 (D. Minn. 2010) (citing B & B Hardware, Inc. v. Hargis Indus.,

    Inc., 569 F.3d 383, 389 (8th Cir.2009) and Eniva Corp. v. Glob. Water           Sols.,   lnc.,440

    F.Supp.2d 1042,1049 n.3 (D.Minn.2006). 3M is likely to prevail here as well, as shown

    below.

'            Courts   in the Eighth Circuit assess the following SquirtCo.      factors   to   evaluate

    likelihood of confusion: (1) the strength of the plaintiff s marks; (2) the similarity of the

marks; (3) the degree to which the allegedly infringing goods or services compete with the

plaintiffs goods or services; (4) the alleged infringer's intent to confuse or deceive the

public; (5) evidence of actual confusion,       if   any; and, (6) the conditions of purchase.
                                                                                                   ^See




                                                 -12-
Everest Capital, Ltd. v. Everest Funds Mgmt., L.L.C.,393 F.3d 755,759-60 (8th Cir. 2005)

(citing SquirtCov. Seven-Up Co.,628 F.2d 1086, 1091 (8th Cir. 1980)). Those elements are

satisfied here.

       The Validity of tne 3M Marks:

       There can be no question as to the validity of 3M's trademark registrations and rights

appurtenant thereto. The    3M Marks in question are valid and incontestable, and          the

certificates for the '329, '036, and '534 Registrations serve as conclusive evidence of the

validity of the 3M Marks. See   15   U.S.C. $ 1115(b); 15 U.S.C. $ 1065; Select Comfort Corp.

v. Baxter,156 F. Supp.   3d97I,983 (D. Minn. 2016) ("Incontestability provides conclusive

evidence of the mark's validity, its registration, the registrant's ownership of the mark, and

the registrant's exclusive right to use the mark in commerce.").




       Defendants' Use Constitutes Counterfeiting and Is Likely to Cause Confusion:

Here, 3M submits evidence to the Court that the goods offered by Defendant are not genuine,

and bear reproductions of the 3M mark without authorization. In other words, they are

counterfeit. This evidence is sufficient, by itself, to establish liability and likelihood of

success on the merits under Section     III4.
       The 3M Marks are not only conceptually strong-i.e., arbitrary or fanciful when

applied to respirator products-they are also extraordinarily strong commercially. 3M has

spent millions of dollars in advertising, marketing, and promoting goods and services under

the 3M Marks; goods sold under the 3M Marks, including 3M's N95 respirators, generate

billions of dollars in annual revenue; the 3M Marks are recognized and well-known in



                                                -13-
households around the U.S.; and 3M has been the exclusive source of goods and services

offered under the 3M Marks for many decades. There is no question that the 3M Marks are

commercially shong. As one would expect, courts throughout the country have agreed-

including specifically finding that the 3M Marks are strong in connection with respirators.

See   3M Co. v. Performance Supply,LLC,458 F. Supp. 3d 181, 194 (S.D.N.Y. 2020)(finding

the 3M marks to be "commercially strong and famous" in connection with N95 respirators);

see also    3M Co. v. Christian Invs. LLC,}}L2WL 6561732, at *9 (E.D. Va. July 12,2012).

           With regard to the similarity of the marks and the goods at issue, Defendants entirely

reproduce the 3M mark in connection with products 3M also offers. In other words, the

marks and goods at issue are identical. Consequently, this factor shongly favors 3M. See,

e.g., Safeway Transit LLC v. Disc. Party Bus,       lnc.,334F. Supp. 3d 995,1006 (D. Minn.

2018) (finding this factor to favor the plaintiff where "the marks are identical"). Where

identical marks are used in the same geographic area for the same class of goods or services,

courts have not only held that this factor favors the plaintiff, but also that "likelihood          of
confusion is presumed." E.g., Solutech, Inc. v. Solutech Consulting Servs., Inc., I53

F.Supp.2d 7082,1038 (E.D.Mo.2000) (cited approviigly by Cmty. of Christ,634F.3d at

1009-10. Miuosoft Corp. v.        Ion Techs. Corp., No. CrV.01-1769(JNE IJGL),2003 wL

21356084, at *4 (D. Minn. May 30, 2003) (citing Microsort Corp. v. CM)S Techs., Inc.,

872   F   . Supp. 1329, 1335 (D.N.J.1994) (   "It would be difficult to imagine   a clearer case    of
consumer confusion than the instant case           in which the defendants,       acting   in   direct

competition with the plaintiff, sold counterfeit products on which plaintiffs registered

marks appear in their entirety.")).



                                               -14-
        With regard to Defendants' intent, evidence of intent to deceive the public is not    a

requirement to prevail on an otherwise valid infringement claim, but such evidence strongly

supports a likelihood of confusion, as well as the grant of preliminary injunctive relief.
                                                                                           ^!ee

Advantus Capitat Mgmt., Inc. v. Aetna, lnc.,2006       wL   2916840, at*4 (D. Minn. oct. 11,

2006) (citing Mut. of Omaha Ins. Co. v. Novak,836 F.2d 397, 399 (Sth Cir. 1987)). The

intent to deceive "raises an inference of likelihood of confusion[ .]" SquirtCo v. Seven-(Jp

Co.,628 F.2d 1086, 1091 (8th Cfu. 1980). Here, Defendants are intentionally using the 3M

Marks   to   confuse and deceive the consuming public into thinking that Defendants'

Counterfeit 3M-branded products are manufactured            by or   emanate   from 3M itself.
Accordingly, this factor weighs in 3M's favor.

        With regard to actual confusion, "[t]he test for infringement lies in the likelihood of

confusion, not actual confusion; therefore, plaintiffs are not required to prove any instances

of actual confusion." Advantus,2006 WL 29168 40, at *4 (granting preliminary injunction);

see also Warner Bros.   Entm't. v. X One X Prods.,840 F.3d 971,981(8th Cfu. 2016) (noting

that actual confusion is merely "a kind of proof a court may consider" and affirming verdict

for the plaintiff in   absence   of actual confusion   evidence). Further, where the alleged

infringement has "only recently started . . . lack of actual confusion is not to be given

significant weight." J & B Wolesale Distrib. fnc., v. Re&m Beverages, LLC,62I F. Supp.

2d 678,687 (D. Minn. 2007). In this case, however, customer reviews posted online at

Defendants' seller pages for product listings that 3M has identified as counterfeit show

evidence of actual confusion, with customers believing they have purchased genuine 3M

products. This factor therefore also favors 3M.



                                            -15-
         Finally, with regard to the conditions of purchase of the goods in question, courts

look to "the type of product, its cost, and conditions of purchase." Roederer 732     F   . Supp.

2d at 877 (D. Minn. 2010). Here, there is widespread demand for the type of product at

issue-i.e., respirators. Although 3M has not increased its U.S. prices for disposable N95

respirators as a result of the pandemic, counterfeiters nonetheless take advantage of the high

demand and relative scarcity to charge higher prices, knowing the public will pay them. In

the context of online sales, where the customer has no meaningful opportunity to personally

inspect the product to be shipped, the conditions of purchase exacerbate the potential for

confusion. This factor therefore favors 3M's position and the grant of injunctive relief.

            2. 3M is Likely   to Prevail on its Additional Claims

        In addition to claims of hademark counterfeiting and trademark infringement, 3M

seeks   relief against Defendants for false designation of origin under 15 U.S.C. $ 1125(a),

trademark dilution under 15 U.S.C. $ 1125(c), and corollary claims under Minnesota law.

3M is equally likely to succeed on the merits of these claims.

        3M is likely to prevail on its claim for false designation of origin. The relevant

inqury in a false designation of origin claim under Section 43(a) of the Lanham Act,          15


U.S.C. $ 1125(a), aligns with the relevant inquiry for whether the public is likely to be

deceived or confused by the similarity of the marks at issue, described above. See generally

Two     Pesos,   Inc. v. Taco Cabana. Inc., 505 U.S. 763, 780, (lgg2). Because 3M            can

demonstrate a likelihood     of success on the merits of its trademark counterfeiting        and

infringement claims, 3M       is equally likely to   succeed on   its claims for federal false

designation of origin.



                                            -16-
         Similarly, 3M is likely to prevail on its claim for trademark dilution. Section 43(c)

of the Lanham Act states in part that:

               Subject to the principles of equity, the owner of a famous mark

               that is distinctive, inherently or through acquired distinctiveness,

               shall be entitled to an injunction against another person who, at

               any time after the owner's mark has become                 famous,
               commences use of a mark or trade name in commerce that is

               likely to cause dilution by blurring or dilution by tarnishment of
               the famous mark, regardless ofthepresence or absence of actual

               or likely confusion, of competition, or of actual economic injury.


15   U.S.C. $ 1125(c)(l). Here, Defendant's use of an identical "3M" mark long after the 3M

Marks became famous, threatens to undermine the strength and selling power of the famous

3M Marks. In addition, some courts have upheld dilution by. tarnishment claims based on

the sale of inferior counterfeit goods offered under an identical mark, providing 3M yet

another avenue for likely success on the merits of its claims. E.g., Burberry Ltd. v. Euro

Moda,Inc.,2009 WL 1675080, at *15 (S.D.N.Y. June 10,2009).

        B. 3M Will Suffer Irreparable Harm Absent fmmediate Relief

        The harms occasioned by trademark infringement traditionally gave rise to           a

presumption of irreparable harm. In the wake of the eBay Inc. v. MercExchange, LLC,

decision, whether that presumption of irreparable harm continues to hold true in trademark

cases has been called into question.547 U.S. 388 (2006). To date, however, both the   Eighth

Circuit and Courts in this District have continued to hold that trademark infringement claims

carry apresumption of irreparable harm, which should apply here. See Cmty. of Christ,634

F.3d at 1012 ("[I]n trademark law, injury is presumed once a likelihood of confusion has


                                             -17 -
been established"); Warner Bros.,840 F.3d at982 (8th Cir. 2016) (finding that likelihood

of confusion exists results in apresumption that    a   threat of irreparable harm exists); Munster

Real Estate, LLC v. Webb Bus. Promotions, Inc., Case No. 18-2120, 2018 WL 5314951, at

*4, at *9 (D. Minn. Oct.26,2018) ("Moreover, to the extent that Plaintiff has shown              a

likelihood   of   success   on its trademark-infringement claim, the Court can presume
irreparable harm.").

       The use of an identical mark on competing counterfeit goods, standing alone, gives

reason to assume that 3M      will be irreparably harmed if left     unchecked . See, e.g., Gold's

Gym Licensing, LLC v. K-Pro Mktg. Grp., 1nc.,2009          wL 2253247, at*2 (D. Minn.     July 28,

2009) (finding defendant's use of identical marks threatened irreparable harm). Here, the

potential for irreparable harm is exacerbated by the fact that the counterfeit products at issue

are critical health products needed to reduce the transmission of the COVID-l9 virus, and

Defendants' counterfeit products are likely less effective at doing so. This creates an

enofinous and imminent risk to the health and safety of those who purchase and use

Defendants' counterfeit products, which is both irreparable and incalculable. In addition,

the potential damage to 3M's reputation and goodwill, along with the possibility of

customer diversion and disappointment from receiving potentially inferior imitation

products during a time of great need, also creates a threat of irreparable harm. They are

precisely the type of injuries that warant an immediate halt to Defendants' infringing

activities through injunctive relief. In similar contexts, courts in this District have granted

injunctive relief, particularly where counterfeiting was at issue. 8.g., George & Co., LLC v.

Xavier Enterprises,lnc., No.   CN   09-2973 DWFIRLE,2009WL 4730331, at *3 (D. Minn.



                                             -18-
Dec. 4, 2009) (granting TRO against counterfeit use of registered mark); see also 3M

Company v. Starsiak, et al., Civ. No. 20-cv-01314-SRN-DTS [Dkt. 37] (D. Minn. J:urrre26,

2020) (granting a TRO for misuse            of the 3M mark in connection with the offer of
respirators). Both 3M and the public       will suffer immediate    and irreparable injury, loss, or

damage   if   an ex parte Temporary Restraining Order is not issued in accordance       with Federal

Rule of Civil Procedure 65(b)(1). [Gannon Decl. lftf 27-33.]

       C. The Balance of Hardships Weighs In 3M's Favor

       Defendants are willful counterfeiters; enjoining them from activities that are already

unlawful cannot be considered     a   hardship. See, e.g., Krause   Int'l Inc. v. Reed Elsevier, fnc.,

866 F. Supp. 585, 587-88 (D.D.C. 1994) ("When considering the balance of hardships

between the parties in infringement cases, courts generally favor the trademark owner.").

Burger King Corp. v. Majeed,805 F. Supp. 994, 1006 (S.D. Fla. 1992) ('one who adopts

the marks of another for similar goods acts at his own peril since he has no claim to the

profits or advantages thereby derived.") (internal quotations omitted). To date, Defendants

have been profiting from the sale of counterfeit 3M-branded N95 respirators. By contrast,

3M observes additional sales of counterfeit respirators, with sales continually tallied on

sellerpages on eBay. Unless and until enjoined, Defendants' conduct will continue to cause

ongoing harm to 3M's rights.

      D. The Requested Relief Is in the Public's Interest

      The public has a strong interest in being protected from fraud and deceit in the

purchase of PPE. Defendants' fraudulent sales of these counterfeit respirators jeopardizes

the health and safety of healthcare workers, first responders, and the public who believe



                                                -19-
 they are purchasing genuine 3M N95 respirators that meet the N95 standard. While 3M N95

respirators are subject to strict quality control standards, the products offered by Defendants

 are of unknown provenance: the public has no way of knowing who is making them,            with

what materials, and with what      (if any) quality control   and health safety measures. This

unlawful activity poses potentially serious health consequences for the public, justifuing

immediate judicial intervention. Indeed, "preventing customer confusion and infringement

of trademarks" is at the core of serving the public interest. Buffato Wild Wings,9zgF. Supp.

2d at847 (citing Gold's Gym,2009wL2253247, at*2 andAm. Dairy Queen Corp. v. New

Line Prods., Inc., 3 5 F. Supp. 2d 7 27, 7 33 (D. Minn. 1 998)).

II.    Preventing the Fraudulent Transfer of Assets is Critical

       Among other remedies, 3M seeks recovery of Defendants' profits from their

wrongful use of the 3M Marks in connection with sales of counterfeit PPE. The Court is

authorized to freeze Defendants' assets as part        of a TRO    request under its significant

equitable powers. Several Courts of Appeal have found that freezing assets is a warranted

remedy to preserve the possibility of recovery in counterfeiting cases, particularly where

such counterfeiting involves overseas and/or online defendants and assets. See, e.g., Levi

Strauss & Co. v. Sunrise Int'l Trading   Inc.,5I F.3d 982, 987-88 (1lth Cir. 1995) (affirming

preliminary injunction freezing assets of U.S.-based defendants who arranged for making

counterfeit Levi's jeans in China for sale in Europe); Gucci Am., Inc. v. Weixing Li,768F .3d

I22, 13213 Qd       C:r:. 2014) (confirming trial court could issue TRO and preliminary

injunction freezing assets of defendants alleged to be selling counterfeit goods online);

Animale Grp. Inc. v. Sunny's Perfume 1nc.,256F. App'x 707,709 (5th Cir. 2}}7)(affirming
TRO and preliminary injunction freezing assets of defendants selling counterfeit goods);

see also Chanel,      Inc. v. Sunus Online Group, LLC,2014     wL   12558780, at *3 (C.D. Cal.

Jan. 15, 2014) ("based on Defendants' blatant violations of trademark laws there is

likelihood that Defendants would transfer or hide the illegally obtained assets in order to

avoid   a   judgment in this action . . . ").t

        This action involves blatant unauthorized use of the 3M Marks by D_efendants, in

their advertising for PPE and on the packaging for such product. Defendants maintain

anonymity through their use of seller identities on eBay, and therefore present elusive

targets for enforcement of any potential award. It is likely that Defendants can and would

dissipate their assets during the pendency of this case   if given the opportunity to do so; and

it would in many cases be difficult if not impossible to       enforce any eventual judgment

against Defendants abroad, should Defendants be found to reside outside the United States,

which is true of many counterfeiters. See, e.g., Yee v. NIVS Intellimedia Tech. Group, Inc.,

No. CV Il-8472 JGB (AJWx),2013WL1276024,*5 (C.D.Cal. March 25,2013) (stating

that Chinese company whose executives are Chinese residents o'bore no real risk of

sanctions" given the diffrculty of enforcing a U.S. judgment against a Chinese national);

Redwenv. Sino CleanEnergl,Inc.,No. CV 11-3936PA(SSx),2013WL12303367,at*5-

6 (C.D. Cal. Jul. 9,2013) (finding that the plaintiff "would face significant obstacles in

enforcing any judgment against the defendants' assets abroad").

        The Court's authority to freeze assets extends to banks and other non-parties that

have custody of Defendants' assets or provide payment services to Defendants. See, e.g.,



I 3M would donate any recovery
                               from this action to charitable COVID-I9 relief efforts.

                                                 -21 -
Reebok,737 F. Supp. at 1527-28 (issuing a TRO and preliminary injunction stating that

"any banks, savings and loan associations, or other financial institutions ... who receive

actual notice of this order by personal service or otherwise, are preliminarily enjoined from

transferring, disposing of, or secreting any money, stocks or other assets of these defendants,

until further order of the court"); Gucci Am., fnc.,768 F.3d at 133 (rejecting argument that

plaintiff had to identiff particular property derived from counterfeiting before obtaining

TRO and preliminary injunction freezing all assets).

ilI.   3M Is Entitled to Expedited Discovery

       As a default under Rule 26(d)(1) of the Federal Rules of Civil Procedure, a       par:ty

may not seek discovery from any source before the parties have met and conferred            as

required by Rule 26(D.The Federal Rules also provide exceptions to that general rule,

however, where expedited discovery is warranted, for good cause shown. "IJnder the good

cause standard, the party requesting expedited discovery must show that the need for

expedited discovery, in consideration of administration of justice, outweighs prejudice to

responding   pntyl' Kennedy v. ITV Direct, fnc., No. CV 08-6244 (ADVI/JSM), 2009 WL

10678523,    at*34 (D. Minn. Jan. 8, 2009) (granting request for expedited discovery in case

involving counterfeit goods); see also El Pollo Loco, S.A. de C.V. v. El Pollo Loco, fnc.,

344 F.Supp.2d 986,991 (S.D. Tex. 2004) (citing 8 Charles A. Wright, Arthur R. Miller        &
Richard L. Marcus, Federal Practice and Procedure: Civil 2d S 2046.1 (West 1994)) ("A

court should only issue an order for expedited discovery   if there is some showing of good

cause to   justify the order." ); Pod-Ners, LLC v. Northern Feed & A"on o7: tucerne Ltd.

Liability co.,204 F.R.D. 675,676 (D. Colo. 2002) ("Rule 26(d), Fed.R.Civ.p., allows [the



                                            -22   -
court] to order expedited discovery upon a showing of good cause.").

           Here, good cause exists       to grant 3M's request for          expedited discovery. The

information 3M seeks to uncover through expedited discovery is necessary for 3M to trace

the identity of otherwise anonymous Defendants. See, e.g., Arista Records, L.L.C. v. Does

I-54,2008 WL 4104563 at *I (E.D. Mo. Au5.29,2008) (permitting expedited discovery

to identi$ defendants). In addition, there is potential for ongoing infringement through the

continued distribution of counterfeit products          if   transferred to other seller accounts and

aliases controlled by the same person or persons named in Schedule                     A to the Complaint,

providing good cause to immediately learn the identities and contact information for such

sellers.

           Further, information sought in expedited discovery would assist 3M in its pursuit             of
a   preliminary injunction.   See   El Pollo Loco, S.A. de C.I/.,344 F.Supp.2d at99l ("An order

for expedited discovery would be appropriate in a case seeking             a   preliminary injunction.").

See also OMG Fidelity,        Inc. v. Sirius Technologies, fnc.,239 F.R.D. 300, 305 (N.D.N.Y.

2006) ("[P]articularly given that plaintiff contemplates        a   motion for a,preliminary injunction,
                                                                                  \,
depending upon the results of its proposed discovery efforts,              it is clear that plaintiff will

potentially be unfairly prejudiced should [the court] not permit discovery to go forward

since it   will not have an early opportunity to develop evidence for           use    in support of such a

motion.").

           The discovery sought will not prejudice defendants. The expedited discovery at issue

primarily targets third-party service providers who possess information about the Seller

Identities listed in Schedule A to the Complaint.



                                                -23 -
IV.    3M Should Not Be Required to Post          a Bond

       Federal Rule   of Civil     Proc'edure 65(c) provides that "[t]he court may issue a

preliminary injunction or   a   temporary restraining order only if the movant gives security in

an amount that the court considers proper to pay the costs and damages sustained by any

party found to have been wrongfully enjoined or restrained." Fed. R. Civ. P. 65(c).

       3M should not be required to post bond for the relief sought here. 3M is not seeking

an injunction against legitimate business competitors;      it is seeking to prevent   fraudulent

counterfeiting operations. Defendants have no recognizable financial interest            in   their

schemes, and a bond is not required where no damages would result from the wrongful

issuance of an injunction. See RichlandWilkin Joint Powers Auth. v. U.S. Army Corps             of

Engineers, CaseNo. l3-cv-2262,2015WL3887709,at*2(D.Minn. June24,2015) (citing

Bukaka, Inc. v. Cnty. of Benton,852 F. Supp. 807, 813 (D.Minn.1993)); see also Portzv. St.

Cloud State Univ.,196 F. Supp. 3d963,97819 (D. Minn. 2016) (no bond necessary where

injunction unlikely to result in costs and damages); Benefits Admin. Comm. of Brush

Aftermarket N. Am., Inc. Grp. Pension Plan v. Wencl, Case          No. l6-cv-2794, 2016 WL

8809478, at *3 (D. Minn. Attg. 22,2016) (no bond for TRO where it was unlikely to cost

enjoined party anything); see also FSL Acquisition Corp. v. Freeland Sys., LLC,686 F. Supp.

2d921,933 (D. Minn. 2010) (no bond where damages are too speculative to determine).

       Should the Court decide        in its discretion that a bond   should be required, the

circumstances of this case would require only a modest bond. See generally      Hill   v. Xyquad,

Inc., 939 F .2d 627 , 632 (8th Cir. l99l); Novus Franchising, Inc. v. AZ Glassworlcs, LLC,

20I2WL 5057095, at *10 (D. Minn. Sept.27,2012) ("Because of Nows's high likelihood


                                               -24   -
of success on its trademark    infringement claim against Capital One-Novus never

authorized Capital One to use any of its marks-this Court finds that a bond of $5,000   witl

be sufficient.").


 Dated: November 17.2020             GREENE ESPEL PLLP

                                      s/ Svbil L. Dunloo
                                      Jenny Gassman-Pines, Reg. No. 386511
                                      Sybil L. Dunlop, Reg. No. 0390186
                                      222 S. Ninth Street, Suite 2200
                                      Minneapolis, MN 55402
                                     j gassman-pines@greeneespel. com
                                      sdunlop @greeneespel. com
                                      (612) 373-0830


                                     PIRKEY BARBER PLLC

                                     Christopher Weimer (pro hac vice forthcoming)
                                     Alexandra Bistline (pro hac vice forthcoming)
                                     David Armendariz (pro hac vice forthcoming)
                                     1801 East 6th Street, Suite 300
                                     Austin, Texas 78702
                                     Telephone: (512) 322-5200
                                     Facsimile: (512) 322-5201
                                     cweim er(Epirkeyb arb er. com
                                     abistline@pirkeybarber. com
                                     darm endariz @Firkelyb arb er. com

                                     Attorneys   for Plaintiff 3 M Company




                                         -25 -
